DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1-17 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,411,976. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the Sharma Patent by eliminating the elements and their functions of the claims, and claim 1 of this instant application is therefore and obvious variant thereof.
Instant Application 17/033906
U.S. Patent No. 10,411,976
Claim 1:  A computerized method for detecting a data-center bot interacting with a content source, the method comprising: 

Claim 1: A computerized method useful for a detecting a data-center bot interacting with a web page comprising: 
inserting code into within content from the content source,  wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information;
inserting a code within web page source;
detecting that an API request, or a request for the content, is received from a machine; and 
detecting that the web page is visited by a machine, where in the machine is running a web browser to access the web page;
in response to detecting the API request or request for the content, causing the content with the code to be downloaded by the machine, wherein the code is configured to cause the machine to execute the API call to request the GPU information; and
rendering and loading the web page with the code in the web browser of the machine; and with the code, creating a hidden canvas element;
receiving, from the machine, the GPU information and determining based on the received GPU information, that the machine is in a GPU not-present state, and labeling the machine as not a visually operated device.
with the code, executing a function to obtain a graphic processing unit (GPU) information of the machine, wherein the function returns an error; and detecting that the GPU information is missing or false based on the return of the function; and labeling a visit by the machine as not a visually operated device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in House, U.S. Publication No. 2010/0262457,  in view of Li et al., (hereinafter Li), U.S. Publication No. 2017/0173467.

As per claim 1, House discloses a computerized method for detecting a data-center bot interacting with a content source [fig. 2, paragraphs 0008, 0019, 0053, a computerized method useful for a detecting a data-center bot interacting with a content source (method for analyzing session data generated by a website in response to a visitor requesting data from the website)], the method comprising: 
inserting code into within content from the content source [fig. 2, 3, claim 1, paragraphs 0018-0020, 0022, 0030, inserting code into within content from the content source (generating session data for a web session; session data for various purposes, including monitoring the performance of the website; one or more tuning parameters )],  
detecting that an API request, or a request for the content, is received from a machine [fig. 2, 3, claim 1, paragraphs 0019, 0020, 0028, detecting that an API request, or a request for the content, is received from a machine (in response to a visitor requesting data from the website)]; and 
in response to detecting the API request or request for the content, causing the content with the code to be downloaded by the machine [fig. 1, paragraphs 0017, 0020, 0022, 0030, in response to detecting the API request or request for the content, causing the content with the code to be downloaded by the machine (data generated by a website in response to a visitor requesting data from the website)], and
receiving, from the machine, the GPU information and determining based on the received GPU information, that the machine is in a GPU not-present state, and labeling the machine as not a visually operated device [fig. 2, 3, claim 1, paragraphs 0020-0022, 0028, 0030, receiving, from the machine, the GPU information and determining based on the received GPU information, that the machine is in a GPU not-present state, and labeling the machine as not a visually operated device (behavioral analysis module 150 analyzes the website session data and based on the request; categorized session data (with associated identifiers to designate in which category a particular session data record belongs); categorizes each visitor session as either a non-human visitor session 230 or a human visitor session 240)].
House does not explicitly disclose wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information; wherein the code is configured to cause the machine to execute the API call to request the GPU information.
However, Li teaches wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information [fig. 3, 4, paragraphs 0012, 0022, 0024, 0034, 0040, wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information (provides an application programming interface (API) to the native game engine 314 for web applications executed by the web content renderer 306)]; wherein the code is configured to cause the machine to execute the API call to request the GPU information [paragraphs 0024, 0031, 0044, wherein the code is configured to cause the machine to execute the API call to request the GPU information (API 308 may receive calls from web content)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including code that is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information as taught by Li because it would provide the House's method with the enhanced capability of improving performance [Li, paragraph 0012].

As per claim 6, House discloses the computerized method of claim 1, House does not explicitly disclose wherein the code for requesting GPU information of the machine corresponds to an OpenGL function provided by the API.
However, Li teaches wherein the code for requesting GPU information of the machine corresponds to an OpenGL function provided by the API [paragraphs 0012, 0019, 0032, 0039, wherein the code for requesting GPU information of the machine corresponds to an OpenGL function provided by the API (render game content by generating one or more OpenGL calls)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including an OpenGL function as taught by Li because it would provide the modified House's method with the enhanced capability of improving performance [Li, paragraph 0012].

As per claim 7, House discloses a computerized method for detecting a data-center bot interacting with a content source [fig. 2, paragraphs 0008, 0019, 0053, a computerized method for detecting a data-center bot interacting with a content source (method for analyzing session data generated by a website in response to a visitor requesting data from the website)], the method comprising: 
inserting code into content from the content source [fig. 2, 3, claim 1, paragraphs 0018-0020, 0022, 0030, inserting code into within content from the content source (generating session data for a web session; session data for various purposes, including monitoring the performance of the website; one or more tuning parameters)],  
detecting that an API request, or a request for the content, is received from a machine [fig. 2, 3, claim 1, paragraphs 0019, 0020, 0028, detecting that an API request, or a request for the content, is received from a machine (in response to a visitor requesting data from the website)]; and 
in response to detecting the API request or request for the content, causing the content with the code to be downloaded by the machine [fig. 1, paragraphs 0017, 0020, 0022, 0030, in response to detecting the API request or request for the content, causing the content with the code to be downloaded by the machine (data generated by a website in response to a visitor requesting data from the website)], and
receiving, from the machine, the GPU information and determining based on the received GPU information, that at least a portion of the GPU information is missing or false, and labeling the machine as not a visually operated device [fig. 2, 3, claim 1, paragraphs 0020-0022, 0028, 0030, receiving, from the machine, the GPU information and determining based on the received GPU information, that at least a portion of the GPU information is missing or false, and labeling the machine as not a visually operated device (with associated identifiers to designate in which category a particular session data record belongs); categorizes each visitor session as either a non-human visitor session 230 or a human visitor session 240)].
House does not explicitly disclose wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information; wherein the code is configured to cause the machine to execute the API call to request the GPU information.
However, Li teaches wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information [fig. 3, 4, paragraphs 0012, 0022, 0024, 0034, 0040, wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information (provides an application programming interface (API) to the native game engine 314 for web applications executed by the web content renderer 306)]; wherein the code is configured to cause the machine to execute the API call to request the GPU information [paragraphs 0024, 0031, 0044, wherein the code is configured to cause the machine to execute the API call to request the GPU information (API 308 may receive calls from web content)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including code that is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information as taught by Li because it would provide the House's method with the enhanced capability of improving performance [Li, paragraph 0012].

As per claim 8, House discloses the computerized method of claim 7, House does not explicitly disclose wherein the content into which the code is inserted in comprises an HTML5 web page document, and the code comprises an HTML <canvas> element used by the code to draw graphics via JavaScript, and wherein executing the function comprises executing JavaScript code configured to create a hidden canvas element prior to requesting graphic processing unit (GPU) information of the machine.
However, Li teaches wherein the content into which the code is inserted in comprises an HTML5 web page document, and the code comprises an HTML <canvas> element used by the code to draw graphics via JavaScript, and wherein executing the function comprises executing JavaScript code configured to create a hidden canvas element prior to requesting graphic processing unit (GPU) information of the machine [paragraphs 0027, 0032, 0041, wherein the content into which the code is inserted in comprises an HTML5 web page document, and the code comprises an HTML <canvas> element used by the code to draw graphics via JavaScript, and wherein executing the function comprises executing JavaScript code configured to create a hidden canvas element prior to requesting graphic processing unit (GPU) information of the machine (HTML5 game 402 may include one or more JavaScript programs including game logic as well as one or more hypertext document elements that may be used to display graphical game content, such as a canvas element)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including HTML5 web page document as taught by Li because it would provide the House's method with the enhanced capability of improving performance [Li, paragraph 0012].

As per claim 9, House discloses the computerized method of claim 7, House does not explicitly disclose wherein the function to request graphic processing unit (GPU) information of the machine comprises an OpenGL function provided by the API.
However, Li teaches wherein the function to request graphic processing unit (GPU) information of the machine comprises an OpenGL function provided by the API [paragraphs 0012, 0019, 0032, 0039, wherein the function to request graphic processing unit (GPU) information of the machine comprises an OpenGL function provided by the API (render game content by generating one or more OpenGL calls)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including an OpenGL function as taught by Li because it would provide the modified House's method with the enhanced capability of improving performance [Li, paragraph 0012].

As per claim 17, House discloses a computerized method for detecting a data-center bot interacting with a web page [fig. 2, paragraphs 0008, 0019, 0053, a computerized method useful for detecting a data-center bot interacting with a web page (method for analyzing session data generated by a website in response to a visitor requesting data from the website)] comprising: 
transmitting an API request or request for content of a web page source comprising code [fig. 2, 3, claim 1, paragraphs 0018-0020, 0022, 0030, transmitting an API request or request for content of a web page source comprising code (generating session data for a web session; session data for various purposes, including monitoring the performance of the website; one or more tuning parameters)], 
rendering and loading the web page with the code in the web browser of the machine by downloading the content with the code [fig. 2, 3, claim 1, paragraphs 0019, 0020, 0028, 0047, 0051, rendering and loading the web page with the code in the web browser of the machine by downloading the content with the code (in response to a visitor requesting data from the website; loads the main page of the site)],  
transmitting the GPU information [fig. 2, 3, claim 1, paragraphs 0020-0022, 0028, 0030, transmitting the GPU information (behavioral analysis module 150 analyzes the website session data and based on the request; categorized session data (with associated identifiers to designate in which category a particular session data record belongs); categorizes each visitor session as either a non-human visitor session 230 or a human visitor session 240)].
House does not explicitly disclose wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information; wherein the code is configured to cause the machine to execute the API call to request the GPU information; executing the API call to request the GPU information, wherein executing the API call comprises utilizing an application programming interface (API) to perform an operation on a Graphics Processing Unit (GPU) of the machine.
However, Li teaches wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information [fig. 3, 4, paragraphs 0012, 0022, 0024, 0034, 0040, wherein the code is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information (provides an application programming interface (API) to the native game engine 314 for web applications executed by the web content renderer 306)]; wherein the code is configured to cause the machine to execute a function to request graphic processing unit (GPU) information of the machine [paragraphs 0024, 0031, 0044, wherein the code is configured to cause the machine to execute a function to request graphic processing unit (GPU) information of the machine (API 308 may receive calls from web content)]; executing the API call to request the GPU information, wherein executing the API call comprises utilizing an application programming interface (API) to perform an operation on a Graphics Processing Unit (GPU) of the machine [fig. 3, paragraphs 0022, 0024, 0029, 0035, executing the API call to request the GPU information, wherein executing the API call comprises utilizing an application programming interface (API) to perform an operation on a Graphics Processing Unit (GPU) of the machine (web rendering engine executes information using web technologies such as HTML5 and JavaScript; an application programming interface (API) to the native game engine 314 for web applications executed by the web content renderer 306)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including code that is configured to invoke an application programming interface (API) call for requesting graphic processing unit (GPU) information as taught by Li because it would provide the House's method with the enhanced capability of improving performance [Li, paragraph 0012].

As per claim 18, House discloses the computer method of claim 17, House does not explicitly disclose wherein the API for the operation on the GPU comprises a WebGPU API.
However, Li teaches wherein the API for the operation on the GPU comprises a WebGPU API [fig. 4, paragraphs 0012, 0032, 0033, 0041, wherein the API for the operation on the GPU comprises a WebGPU API (WebGL context 426 renders the graphical game content to the HTML5 canvas element 42)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including the API for the operation on the GPU as taught by Li because it would provide the modified House's method with the enhanced capability of improving performance [Li, paragraph 0012].

As per claim 19, House discloses the computer method of claim 17, House does not explicitly disclose wherein the operation comprises a rendering operation on the GPU.
However, Li teaches wherein the operation comprises a rendering operation on the GPU [paragraphs 0012, 0023, 0029, 0041, wherein the operation comprises a rendering operation on the GPU (a web content rendering engine such as a web browser)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by rendering operation on the GPU as taught by Li because it would provide the modified House's method with the enhanced capability of improving performance [Li, paragraph 0012].

As per claim 20, House discloses the computer method of claim 17, House does not explicitly disclose wherein the operation comprises a computation operation on the GPU.
However, Li teaches wherein the operation comprises a computation operation on the GPU [paragraphs 0002, 0013, 0019, 0025, 0029, 0044, wherein the operation comprises a computation operation on the GPU (computation or computer device capable of performing the functions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by performing an operation on a Graphics Processing Unit (GPU) of the machine as taught by Li because it would provide the modified House's method with the enhanced capability of improving performance [Li, paragraph 0012].

Claims 2-5 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in House in view of Li, and in further view of Kaminsky et al., (hereinafter Kaminsky), U.S. Publication No. 2015/0112892.

As per claim 2, House discloses the computerized method of claim 1, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)], 
House does not explicitly disclose when at least a portion of the received GPU information is missing.
However, Kaminsky teaches when at least a portion of the received GPU information is missing [paragraphs 0007, 0019, claim 8, when at least a portion of the received GPU information is missing (elements of a bot pattern include missing properties of an interaction)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including the GPU information is missing upon return by the machine from the execution of the instructions in the code that requests the GPU information as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 3, House discloses the computerized method of claim 1, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)].
House does not explicitly disclose when at least a portion of the received GPU information is missing.
However, Kaminsky teaches when at least a portion of the received GPU information is missing [paragraphs 0007, 0019, claim 8, when at least a portion of the received GPU information is missing (elements of a bot pattern include missing properties of an interaction)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including the GPU information is missing upon return by the machine from the execution of the instructions in the code that requests the GPU information as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 4, House discloses the computerized method of claim 1, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)], 
House does not explicitly disclose when the received GPU does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information.
However, Kaminsky teaches when the received GPU does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information [paragraphs 0015, 0017, 0018, claim 8, when the received GPU does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information (error messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including the GPU information returned by the machine from the execution of the instructions in the code as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 5, House discloses the computerized method of claim 1, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)]
House does not explicitly disclose when an exception or error is received by the machine.
However, Kaminsky teaches when an exception or error is received by the machine [paragraphs 0015, 0017, 0018, claim 8, when an exception or error is received by the machine (error messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including an exception or error is returned by the machine from the execution of the instructions as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 10, House discloses the computerized method of claim 7, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)]
House does not explicitly disclose in response to determining at least a portion of the GPU information is missing from the output of the function.
However, Kaminsky teaches in response to determining at least a portion of the GPU information is missing from the output of the function [paragraphs 0007, 0019, claim 8, in response to determining at least a portion of the GPU information is missing from the output of the function (elements of a bot pattern include missing properties of an interaction)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including when the GPU information is missing from the output of the function as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 11, House discloses the computerized method of claim 7, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)].
House does not explicitly disclose when the GPU information returned by the machine is determined to be false.
However, Kaminsky teaches when the GPU information returned by the machine is determined to be false [paragraphs 0015, 0017, claim 8, when the GPU information returned by the machine is determined to be false (discrepancies; event is falsified)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including the GPU information returned by the machine is false as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 12, House discloses the computerized method of claim 7, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)], 
House does not explicitly disclose when the received GPU information does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information.
However, Kaminsky teaches when the received GPU information does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information [paragraphs 0015, 0017, 0018, claim 8, when the received GPU information does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information (error messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including the GPU information returned by the machine from the execution of the instructions in the code as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 13, House discloses the computerized method of claim 7, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)]
House does not explicitly disclose when an exception or error is received.
However, Kaminsky teaches when an exception or error is received [paragraphs 0015, 0017, 0018, claim 8, when an exception or error is received (error messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including an exception or error is returned by the function as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 14, House discloses the computerized method of claim 7, House does not explicitly disclose further comprising: in response to determining that at least a portion of the GPU information is missing or false, disabling the content on the machine.
However, Kaminsky teaches in response to determining that at least a portion of the GPU information is missing or false, disabling the content on the machine [paragraphs 0015, 0017, 0018, claim 8, in response to determining that at least a portion of the GPU information is missing or false, disabling the content on the machine (error messages can be suppressed)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by disabling the content on the machine as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 15, House discloses the computerized method of claim 7, House does not explicitly disclose further comprising: in response to determining that at least a portion of the GPU information is missing or false, inhibiting access by the machine to the API or content source.
However, Kaminsky teaches in response to determining that at least a portion of the GPU information is missing or false, inhibiting access by the machine to the API or content source [paragraphs 0015, 0017, 0018, claim 8, in response to determining that at least a portion of the GPU information is missing or false, inhibiting access by the machine to the API or content source (error messages can be suppressed)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by inhibiting access by the machine as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 16, House discloses the computerized method of claim 7, House does not explicitly disclose further comprising: in response to determining that at least a portion of the GPU information is missing or false, blacklisting a network address of the machine.
However, Kaminsky teaches in response to determining that at least a portion of the GPU information is missing or false, blacklisting a network address of the machine [paragraphs 0005, 0015, 0017, 0018, 0020, claim 8, in response to determining that at least a portion of the GPU information is missing or false, blacklisting a network address of the machine (error messages can be suppressed)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by blacklisting a network address of the machine as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al., U.S. Publication No. 2019/0188226 discloses a web page grabbing method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469